Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason(s) For Allowance
1.	Claims 1-8 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claims 1 and 7, Jung (US 2020/0105230) teaches an apparatus for recommending a cluster user interface (UI) design using a distribution of design elements, comprising: an eye position detection unit to detect an eye position of a driver from an 5image captured through a camera in a vehicle (0097 teaches detecting eye of the driver); a visible area determination unit to determine a visible area in a cluster based on the detected eye position, a position of the cluster in the vehicle and a position of a steering wheel (Fig. 5 teaches a visible and invisible area within the cluster of the vehicle. Fig. 6 teaches moving the blocked off image to the visible area for the driver to see).
But, Jung nor any other prior art of record teaches a cluster UI design search unit to search for a cluster UI design related to a 10shape of the determined visible area in a database; and a cluster management unit to recommend the found cluster UI designs to the driver and apply a cluster UI design selected by the driver from the recommended cluster UI designs to the cluster in the vehicle.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/OMEED ALIZADA/Primary Examiner, Art Unit 2685